DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on June 16, 2022 has been fully considered. The amendment to instant claim 13 is acknowledged. Specifically, claim 13 has been amended to introduce the limitations of claim 17, now cancelled. Therefore, the previous rejection of claim 17 becomes a new rejection of the amended claim 13. The following action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 13-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (EP 2,223,802) in view of Masi et al (WO 2014/016336). 
It is noted that while the rejection is made over WO 2014/016336 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,534,105 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,534,105.

4. The rejection is adequately set forth on pages 3-6 of an Office action mailed on February 16, 2022 and is incorporated here by reference.

Response to Arguments
5.  Applicant's arguments filed on June 16, 2022 have been fully considered but they are not persuasive. 

6. With respect to Applicant’s arguments regarding the rejection of Claims 13-16, 18-23 under 35 U.S.C. 103 as being unpatentable over Sakamoto (EP 2,223,802) in view of Masi et al (WO 2014/016336), it is noted that:
1) Sakamoto discloses a foamable laminate having:
   i) on one side of a paper substrate a foamable resin layer (A) that contains the resin (A) for the foamable laminate, wherein the foamable resin layer (A) is foamed by vapor diffused from substrate by heating ([0146]), and
   ii) on the other side of the substrate, a thermoplastic resin layer (B) that retains the vapor released from the substrate,
wherein the thermoplastic resin layer (B) contains a thermoplastic resin (B) having the melting point of 100-140ºC ([0014]) and fulfilling the inequality of:
Tm(resin (B)) – Tm(resin (A)) > 10 ([0014]),

wherein the resin for the foamable resin layer (A) comprises:
a) a high pressure low density polyethylene having density of 0.905-0.940 g/cc; MFR of 0.1-30 g/10 min and memory effect of at least 1.5 ([0009], [0044], [0045]) only or
in combination with 
b) 10-90%wt of an ethylene copolymer having MFR of 0.1-100 g/10 min; density 0.860-0.970 g/10 min ([0020], [0030], [0098]-[0100], [0190]).
The exemplified polyethylene composition (A) comprises both high pressure low density polyethylene (a14) and the ethylene copolymer (a16) and is having MFR 13 g/10 min, density 0.911 g/cc and memory effect of 1.7 ([0190], example 25).

2) Thus, similarly to the laminate of instant invention, the laminate of Sakamoto comprises the polyethylene-based foamable resin layer (A) foamed by vapor diffused from substrate by heating ([0146]), and on the other side of the substrate, a thermoplastic resin layer (B) that retains the vapor released from the substrate.

3) Though Sakamoto does not explicitly recite the polyethylene resin (A) further comprising 150-2000ppm (0.015-0.2%wt) of an antioxidant, and having oxygen induction time of 26-190 min, the secondary reference of Masi et al was applied for the teachings of that.

4) Thus, Masi et al discloses a stabilized polyethylene composition comprising ethylene homopolymer or copolymers mixed with 0.01-3%wt of antioxidants (col. 1, lines 4-6; col. 4, lines 18-35; col. 6, lines 1-6), wherein Masi et al explicitly shows that addition of as low as 0.1%wt of the antioxidants provides the polyethylene composition with OIT (180ºC) of 130-155 min (Tables 2 and 3). With the increase of the amount of added antioxidants, the value of OIT of the composition shows the tendency to increase (Table 3). Since the addition of antioxidants to polyethylene compositions improves OIT of said compositions, as shown by Masi et al , therefore, based on the combined teachings of Masi et al and Sakamoto, given a polyethylene composition (A) having an improved OIT is desired, it would have been obvious to a one of ordinary skill in the art to include the antioxidants as taught by Masi et al, also in amount as taught by Masi et al as in the composition of Sakamoto, so to further improve the OIT of the polyethylene composition and the laminate of Sakamoto as well,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

5) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

6) Though the combination of Masi et al and Sakamoto  does not explicitly teach inclusion of antioxidant to improve “workability” and “foamability”, rationale to combine references different from applicant is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

7) With respect to Applicant’s arguments regarding the advantages of instant invention, it is noted that instant claims are silent with respect to machining speed of lamination by extrusion; good workability, improved productivity, excellent heat insulating property of the polyethylene composition.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764